Name: Commission Regulation (EEC) No 1069/88 of 22 April 1988 repealing Regulation (EEC) No 896/88 on the supply of common wheat to Djibouti as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4. 88 Official Journal of the European Communities No L 104/27 COMMISSION REGULATION (EEC) No 1069/88 of 22 April 1988 repealing Regulation (EEC) No 896/88 on the supply of common wheat to Djibouti as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food ­ aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas, by Regulation (EEC) No 896/88 (2), the Commission issued an invitation to tender for the supply of 5 000 tonnes of common wheat for Djibouti as food aid ; whereas the conditions of the supply should be reviewed and the invitation to tender in question should consequently be closed, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 896/88 is hereby repealed. Article 2 This . Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986,. p . 1 . (2 OJ No L 89, 6. 4. 1988, p . 9 .